Citation Nr: 0119609	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability of the 
cervical spine

2.  Entitlement to service connection for disability of the 
lumbar spine.

3.  Evaluation of dorsal spine fracture residuals, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had active military service from November 1963 to 
June 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the New York, New York Regional Office 
(RO) which denied service connection for cervical, dorsal and 
lumbar spine disorders.  The appellant was afforded a 
personal hearing at the RO in April 2000 subsequent to which 
service connection was granted for fracture of the dorsal 
spine, rated 10 percent disabling.  The veteran appeals for a 
higher rating in this regard.  

In the Informal Hearing Presentation dated in July 2001, the 
representative has raised the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disability.  However, this matter is not properly before the 
Board for appellate review and it is referred to RO for 
additional consideration.  


REMAND

The veteran asserts that he now has disorders of the lumbar 
and cervical spine as the result of a motor vehicle accident 
in service for which service connection should be granted by 
the Board.  He also contends that his service-connected 
dorsal spine disability is more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrants a higher rating.

The service medical records reflect that the veteran was 
involved in a traffic collision in December 1966, sustaining 
severe lacerations over the right side of his face from 
windshield glass.  It was reported that he remained 
hospitalized for five days and that he was later seen and 
treated for cervical spine injury with excellent response.  
The appellant subsequently denied posterior cervical 
discomfort and limitation of neck motion, as well as low back 
pain.  

Private chiropractic records dated been 1981 and 1988 reflect 
intermittent treatment for back complaints.  The report of a 
private lumbar CAT scan dated in December 1990 noted that 
there were osteoarthritic changes, as well as narrowing of 
L3-4 and probably L4-5.  It was recorded at that time the 
osteoarthritic changes visualized were more than what were 
usually seen in a person of the veteran's age, and that there 
may have been a history of trauma which had accelerated the 
degenerative process.  Among other findings, the examiner 
also noted that there was evidence of some old scarring 
possibly associated with previous surgery, but that there was 
no evidence to suggest a surgical procedure.  It was reported 
that there were no changes suggestive of previous fractures.

The veteran filed a claim for service connection for back 
disability in January 1999.  A radiology report dated in 
March 1999 from J. Sarfraz, M.D., was received showing 
curvature of the dorsal spine with convexity to the left.  
There was mild loss of height of some of the mid dorsal 
vertebrae which appeared to be old.  Mild to moderate 
degenerative changes of the dorsal spine were observed.  It 
was reported that there was also curvature of the lumbar 
spine and moderate narrowing of L4-5 and the L5-S1 disc 
spaces with osteophytosis and osteoarthritic changes.  

The appellant was afforded a VA examination for compensation 
and pension purposes in March 1999 where he stated that had 
had intermittent back pain since service, with reinjury to 
the back in 1990.  He related that magnetic resonance imaging 
(MRI) at that time had disclosed disc herniation at L4-5, and 
that he had had subsequent back pain and spasm.  The veteran 
indicated that he had been prescribed medication for back 
pain and had lifting restrictions.  Physical examination 
revealed that he walked with a slow gait which was slightly 
antalgic, with flattening of the lumbar spine to some extent 
with a scoliosis convex to the right in the lumbar region, 
and to the left in the thoracic region.  Other findings noted 
included forward flexion to 70 degrees and extension to five 
degrees.  Right and left lateral flexion was to 20 degrees 
and 25 degrees, respectively, with pain.  It was reported 
that MRI and more recent plain films indicated findings which 
included degenerative changes in the dorsal region, with 
compression in the mid dorsal vertebrae.  Diagnoses of status 
post motor vehicle accident with intermittent muscular spasm, 
degenerative arthritis of the lumbar and dorsal spine, 
thoracolumbar scoliosis and herniated disc were rendered.  It 
was commented the appellant's motor vehicle accident set the 
stage for intermittent lumbar muscle spasm, but that it was 
unclear as when the disk herniation occurred.  Degenerative 
changes were felt to be a part of the aging process.  

The appellant's private physician, D. T. Sherwood, M.D., 
wrote in October 1999 that the veteran had had increasing 
difficulties with his spine since a motor vehicle accident in 
service, and that extensive arthritic changes which were 
currently observed were felt to have traumatic origins.  It 
was reported that there was a history of his having 
significant neck problems after the motor vehicle accident, 
and that in addition, X-rays clearly and undisputedly showed 
several compression fractures of the lower dorsal spine as 
the result of the inservice car accident.  Dr. Sherwood 
reiterated this opinion in a letter dated in April 2000.

By hearing officer decision dated in June 2000, service 
connection was granted for fracture of the dorsal spine.

Dr. Sherwood wrote in August 2000 that in his medical 
opinion, dorsal spine fracture residuals had weakened the 
appellant's entire back and that he was "constantly plagued 
by pain."  He stated that such fractures caused compensatory 
changes in the lumbar and cervical spine, all of which 
contributed to the advanced degenerative changes now observed 
throughout the spine.  

The veteran was afforded a VA examination in November 2000 by 
the same physician who examined him in March 1999.  On this 
occasion, the Board observes that there were no motion 
findings with respect to any aspect of the spine.  However, 
an opinion was rendered to the effect that the compression 
fractures alluded to in Dr. Sherwood's correspondence were 
not related to the veteran's motor vehicle accident in 
service, but were caused by a pre-existing Scheuermann's 
disease during adolescence, which was characterized by 
wedging of the vertebrae.  It was found that this disease 
process, as well as degenerative disc and joint disease were 
altering the appellant's anatomy, resulting in scoliosis and 
kyphosis.  It was felt that the aging process was also 
central to the development of abnormality at other levels of 
the spine.  

The evidence in this instance clearly shows that there are 
major opinion differences between the veteran's private 
physician, Dr. Sherwood, and the VA examiner who evaluated 
him on two occasions over the years.  Dr. Sherwood has found 
that the appellant sustained compression fractures of the 
dorsal spine in a motor vehicle accident in December 1966 
while in service which are implicated in the development of 
both cervical and lumbar spine disability.  However, the VA 
examiner has stated that dorsal spine changes are the result 
of an adolescent disease process resulting in scoliosis and 
kyphosis at the thoracic and lumbar levels, and that the 
normal aging process has also contributed to spinal disease.  
It is noted, however, that the VA examiner related in 1999 
that the motor vehicle accident had set the stage for 
intermittent muscle spasm.  Therefore, it is unclear as to 
whether or not he attributes any continuing or current lumbar 
spine symptomatology to the accident in service.  As well, it 
is noted that the private radiologist in December 1990 
appeared to indicate that the veteran had more extensive 
degenerative changes of the spine not normally seen in 
persons of his age, and seemed to suggest that past trauma 
had accelerated the process.  It was also noted that there 
were no findings suggestive of fracture.

The Board thus finds there is substantial discrepancy and/or 
conflict in several aspects of the evidence which require 
clarification or reconciliation.  In view of such, the Board 
finds that a more corroborating evaluation by a specialist is 
indicated as to these matters for a more comprehensive 
assessment of the clinical data.  As well, it is not shown 
that the RO has not addressed the question as to whether the 
cervical and low back disorders are secondary to service-
connected dorsal spine disability pursuant to 38 C.F.R. 
§ 3.310 (2000) and Allen v. Brown, 7 Vet.App. 439, 448-449 
(1995), in view of Dr. Sherwood's statement in August 2000.  
Therefore, further development is warranted.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, when indicated, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In addition, the Board notes that there is also controversy 
involving whether or not there are fractures of the dorsal 
spine and whether they are of service onset.  It is also not 
shown that there has been a comprehensive evaluation of the 
dorsal spine as to the degree of disability indicated, 
specifically, whether or not there is evidence of vertebral 
deformity evidenced by findings of spinal convexity and/or 
scoliosis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2000), the residuals of fracture should be rated on the 
basis of resulting definite limitation of motion or muscle 
spasm, adding percent for demonstrable deformity of a 
vertebral body.  Id.

As well, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered and consideration must also be given to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy or disuse.  See 38 C.F.R. § 4.40, 4.45 (2000); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The record also reflects that the September 1999 rating 
determination appealed was the initial rating decision 
granting service connection for dorsal spine fracture 
residuals.  In instances where the veteran disagrees with the 
initial rating, the entire evidentiary record from the time 
of the veteran's claim for service connection to the present 
is of importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Additionally, it is noted that during the course of this 
appeal a new law has become effective.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  This 
provides certain notice and development provisions which the 
Board concludes requires additional development in this 
matter.  The Board observes in this regard that the RO has 
not adjudicated the veteran's claims under the new criteria, 
to include requesting any additional private and/or VA 
clinical records which may be outstanding.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any additional VA 
and/or private treatment with respect to 
the appellant's spine.  To this end, the 
appellant should be asked to provide the 
names and addresses of any medical care 
providers not already of record, who 
treated him for back disabilities so 
that such records may be requested.  

2.  The veteran should be scheduled for 
examination by an appropriate VA 
physician who has not seen him 
previously.  The examiner should review 
of the record and provide an opinion as 
to the nature and etiology of the 
veteran's back disabilities.  This 
opinion should comment on and clarify if 
possible, controversy concerning the 
existence of compression fractures of 
the dorsal spine and whether there is 
vertebral deformity as a result thereof.  
A complete examination of the dorsal 
spine should be accomplished, to include 
range of motion studies.  Based on a 
review of all pertinent medical 
documentation and history on file, the 
examiner is requested to provide an 
opinion as to whether there is any 
etiological relationship between the 
motor vehicle accident in service and 
any and all back disability currently 
indicated.  An opinion should also be 
rendered as to whether there is lumbar 
and cervical disability on a secondary 
basis, to include whether or not the 
back has been aggravated as the result 
of the currently service-connected 
dorsal spine fracture residuals.  The 
examiner should reconcile his/her 
opinion with any conflicting medical 
assessment of record.  The examination 
report should include complete rationale 
for the opinion expressed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to service connection for lumbar and 
cervical disorders, to include as 
secondary to or aggravated by the 
veteran's service-connected dorsal spine 
disability (See 38 C.F.R. § 3.310 (2000) 
and Allen v. Brown, 7 Vet.App. 439, 448-
449 (1995)), to determine whether or not 
they may be granted.  Entitlement to an 
evaluation in excess of 10 percent for 
dorsal spine disability should also be 
readjudicated to include consideration 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5285, DeLuca and Fenderson.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



